06/24/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0159


                                      DA 22-0159
                                   _________________

 PERKINS FAMILY HOLDINGS, LLC,
 a Montana Limited Liability Company,

              Plaintiff and Appellant,
       v.
                                                                      ORDER
 THE TILE GUYS, LLC, and MARSHAL
 RAY BUTTERFIELD, an individual,

              Defendants and Appellees.
                                _________________

       The record was filed for purposes of this appeal on May 3, 2022. The opening brief
is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than July 18, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     June 24 2022